DETAILED ACTION

Status of Claims
This action is in reply to amendments and arguments filed on January 21, 2022. Claims 1, 3, 5-6, 8, 11 and 12 have been amended. Claims 2, 4 and 7 have been cancelled. Claims 1, 3, 5-6 and 8-12 are currently pending and have been examined.

Response to Arguments
Objection of the Specification: Objection of the specification is withdrawn in light of substitute specification that amends the abstract.
Objection of the claims: Objection of the claim 8 is withdrawn in light of amendments.
101: Applicant's amendments and arguments have been fully considered but are not persuasive.
Applicant argues that hardware limitations introduced through amendments to the independent claims are not an abstract idea b/c they are not encompassed by the organizing human activity grouping. The Examiner disagrees. The hardware limitations are additional elements, the other cited elements in the previous rejection (and below updated rejection) encompass the abstract idea (of payment transaction processing) as identified in the below rejection.
Applicant further argues that the hardware limitations integrate the abstract idea into a practical application. The Examiner disagrees. As stated in the previous rejection (and in the below updated rejection), the additional elements (hardware limitations) ‐ see MPEP 2106.05(f). Furthermore, the additional elements generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
As such, the 101 rejection is maintained. And, an updated 101 rejection is provided to address the amended claims.
103: Applicant's amendments and arguments have been fully considered but are not persuasive.
Applicant essentially argues that the amended claims overcome the art cited in the previous office action. Applicant's arguments are moot in light of amendments that necessitate updated search and reconsideration.
As such, an updated 103 rejection is provided below that addresses the amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1 and 8-11 are directed to an apparatus, claims 3, 5-6, and 12 are directed to other apparatuses.

Claims 1, 3, 5-6 and 12 are directed to the abstract idea of payment transaction processing which is grouped under commercial or legal interactions within organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “stores first value information corresponding to a remaining amount of an amount paid in advance”, “stores second value information capable of being used in a credit transaction settlement”, “performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by … in accordance with an amount of a transaction”, “in a case where a predetermined condition based on information relating to the transaction is satisfied, converts the first value information stored by the first value information storage unit into the second value information, stores the second value information in …, validates a function of a credit transaction settlement process, and invalidates a function of the prepaid settlement process”, “in a case where the first value information stored by the first value information storage unit is equal to or less than a predetermined value as a case, where a predetermined condition is satisfied and further in a case where information indicating that a user has passed a credit examination is acquired, then the switching processing unit validates”. Claims 3 and 5-6 also recite same limitations as claims 1 and 12. Claims 3 and 5-6 additionally recite “wherein, in a case where the number of transactions using the prepaid settlement process reaches a predetermined number of times as a case where the predetermined condition”, “wherein, in a case 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “EEPROMs”, “hardware memory”, “CPU”, “a first value information storage unit”, “a second value information storage unit”, “a transaction processing unit”, “a switching processing unit”, “an IC module”, and “a card body” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing payment transaction. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing payment transaction using computer technology (e.g. the IC module, see specification as filed, page 7, lines 5-10). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claims 1, 3, 5-6, and 12 are not patent eligible.

As per dependent claims 9-11, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 9-11 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 8, the dependent claims recite the additional elements of “a common storage unit”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-6, and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claims 1 and 12 recite: “wherein, in a case where the first value information stored by the first value information storage unit is equal to or less than a predetermined value as a case, where a predetermined condition is satisfied and further in a case where information indicating that a user has passed a credit examination is acquired, then the switching processing unit validates the function of the credit transaction settlement process, and invalidates the function of the prepaid settlement process” and wherein, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process”. It is unclear what is a predetermined value as a case, what is a satisfaction of a predetermined condition, and what is a user passing a credit examination. As such, the scope of the previously cited limitations is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2171. Dependent claims 8-11 are rejected due to dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130037610 A1 (Granucci) in view of US 20180165678 A1 (Kajal).

As per claims 1 and 12, Granucci teaches, 
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063] “stores new balance information … after payment”),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057] “store … available credit … on a credit card”),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11 “the current card balance is determined subtracting a transaction amount from a previous card balance”),
wherein the switching processing unit, in a case where a predetermined condition based on information relating to the transaction is satisfied (¶ [0044] “determine whether the primary account number has sufficient available credit to pay for the transaction”), converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059] “determine whether the transaction is valid”), and invalidates a function of the prepaid settlement process (¶ [0067] “new balance of the prepaid card is written to the card”).

Granucci does not explicitly teach, however, Kajal teaches,
wherein, in a case where the first value information stored by the first value information storage unit is equal to or less than a predetermined value as a case, where a predetermined condition is satisfied and further in a case where information indicating that a user has passed a credit examination is acquired, then the switching processing unit validates the function of the credit transaction settlement process, and invalidates the function of the prepaid settlement process (¶ [0053] “determining … if the account balance of the cardholder is sufficient to cover the payment amount”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kajal in Granucci since the claimed invention is merely a combination of old elements, and in combination 

Granucci also teaches,
a card body (FIG. 1B, item 1000, ¶ [0028] “a credit card”),
an IC module embedded in the card body (¶ [0032] “an integrated circuit (IC)”).

As per claim 6, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, in a case where a predetermined condition based on information relating to the transaction is satisfied, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]),
wherein. when the first value information is converted into the second value information (claim 11 “the current card balance is determined subtracting a transaction amount from a previous card balance”), the switching processing unit performs a settlement process on an amount corresponding to an initial value of the first value (FIG. 5, item 5008, ¶ [0060] “the payment transaction occurs”, ¶ [0061] “The amount of the remaining balance may be received from issuer 350”) in formation which is set during nonuse through the credit transaction settlement process (¶ [0044] “the primary account number has sufficient available credit to pay for the transaction”).

Granucci does not explicitly teach, however, Kajal teaches,
wherein, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ [0053]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kajal in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

As per claim 8, combination of Granucci and Kajal teach all the limitations of claim 1. Granucci also teaches,
wherein the first value information storage unit and the second value information storage unit are configured as a common storage unit (¶ [0035] “Non-volatile programmable memory 1014 is configured to be an application memory device, and may store information such as the primary account number and/or current balance information”), and the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11). and stores the second value information in the first value information storage unit as the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”).

As per claim 9, combination of Granucci and Kajal teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where a first condition which is a predetermined condition based on information relating to the transaction is satisfied (¶ [0044] “determine whether the primary account number has sufficient available credit to pay for the transaction”) and a second condition for permitting switching to the function of the credit transaction settlement process is satisfied (¶ [0059] “merchant central computer 3230 contacts acquirer 3300 to determine whether the transaction is valid”), the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value in formation in the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059] “determine whether the transaction is valid”), and invalidates a function of the prepaid settlement process (claim 11).

As per claim 10, combination of Granucci and Kajal teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where the function of the credit transaction settlement process is validated and then a first switching condition for switching from the function of the credit transaction settlement process to the function of the prepaid settlement process is satisfied (¶ [0044] “determine whether the primary account number has sufficient 

As per claim 11, combination of Granucci and Kajal teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where the function of the prepaid settlement process is validated and then a second switching condition for switching from the function of the prepaid settlement process to the function of the credit transaction settlement process is satisfied (¶ [0044]), the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value in formation storage unit (FIG. 5, item 5012, ¶ [0061]), validates the function of the credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates the function of the prepaid settlement process (claim 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Granucci in view of Kajal in further view of US 20160379204 A1 (Zeitoun).

As per claim 3, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, in a case where a predetermined condition based on information relating to the transaction is satisfied, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]).


further, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ [0053]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kajal in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

Granucci does not explicitly teach, however, Zeitoun teaches,
wherein, in a case where the number of transactions using the prepaid settlement process reaches a predetermined number of times as a case where the predetermined condition is satisfied (¶ [0025] “payee 102 usage may be pre-paid for a number of transactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Zeitoun in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Granucci in view of Kajal in further view of US 20090171682 A1 (Dixon).

As per claim 5, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, in a case where a predetermined condition based on information relating to the transaction is satisfied, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]).

Granucci does not explicitly teach, however, Kajal teaches,
wherein, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ [0053]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Kajal in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine 

Granucci does not explicitly teach, however, Dixon teaches,
wherein, in a case where the first value information is a negative value when the first value information is converted into the second value information (¶ [0039] “A negative balance condition may be identified by a prepaid account balance amount that is not greater than zero or is otherwise insufficient to cover a current transaction, or may meet other parameters for identification as a negative balance condition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Dixon in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because detecting a negative balance in a pre-paid card improves payment fraud prevention by preventing transactions against the card determined to have a negative balance.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692